—Order and judgment (one paper), Supreme Court, New York County (Richard Braun, J.), entered on or about November 19, 1997, appointing a guardian to manage respondent’s property, unanimously affirmed, without costs.
The need for the appointment of a guardian to manage respondent’s property was established by clear and convincing evidence. The IAS Court undertook a detailed analysis on the record supporting its appointment of the property management guardian. The record establishes that respondent is a very intelligent woman capable of taking care of her personal needs. However, she suffers from a long-standing mental illness sufficiently disabling to place management of her property beyond her capability. Moreover, respondent is unable to understand and appreciate the nature and consequences of her inability to manage her property. Accordingly, a guardian for property management is necessary to prevent additional harm to respondent and the further dissipation of her assets (see, Mental Hygiene Law § 81.02). Concur—Rosenberger, J. P., Ellerin, Wallach, Lerner and Andrias, JJ.